internal_revenue_service number release date index number ----------------------------- ------------------------------------------- --------------------- ------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ----------- telephone number -------------------- refer reply to plr-128565-14 date date legend legend taxpayer parent corp a corp b corp c corp d corp e state facility power plant location date date a a b c d e process process a process b ---------------------------------------- ---------------------------------------------------------- ---------------------- --------------------------------------------------------------- ------------------------- -------------------------------------------- ------------------------------------------------------------- ------------------------------- ------------ ---------------------------------------- ------------------------------------------------- -------------------- ---------------- --------------------- ----------------------------------- --- --- --- --- ----- ----------- -------------- -------------- plr-128565-14 dear ------------- this is in response to your request submitted by your authorized representative on date to supplement ruling plr-116599-12 dated date concerning the federal_income_tax consequences of the transaction described below the most salient facts are as follows facts taxpayer information taxpayer is a state limited_liability_company that is a wholly owned subsidiary of corp a taxpayer was formed to lease and operate the facility because taxpayer has not elected to be classified as an association_taxable_as_a_corporation for federal_income_tax purposes it is disregarded as an entity separate from corp a for such purposes corp a a state corporation is wholly owned by parent a state corporation that is the common parent of a consolidated_group of companies whose members include corp a parent uses the accrual_method of accounting and has adopted the calendar_year as its annual_accounting_period the refined_coal production process taxpayer has entered into an agreement to lease the facility from corp b for a term ending on date corp b is owned by corp c the facility was designed and constructed by corp c to produce a refined_coal product that reduces emissions of nitrous oxide nox and mercury hg when burned as fuel in a coal-fired power plant the facility was placed_in_service in date and it is currently located at the power plant located in location on land owned by corp d the power plant is a coal-fired and steam-producing power plant in regular commercial operation taxpayer has entered into a contract with corp d for the sale of refined_coal produced by the facility to corp d for use as feedstock in the power plant the facility can be moved and reassembled at other power plant locations the process the technology employed to produce refined_coal in the facility is known as the process a proprietary process which is designed to reduce nox and hg emissions in cyclone coal-fired boilers the rights to the technology are licensed by corp e to corp c and have been sublicensed from corp c to taxpayer for the full term of the lease of the facility from corp b plr-128565-14 the process involves the use of two separate inorganic chemicals chemical reagents which are applied to feedstock consisting of a a coal or a combination of a coal and b coal the first chemical reagent referred to as process a is a solid material that mixes evenly with coal’s native ash in power plant boilers and affects the melting properties of coal’s native ash during combustion in power plant boilers this allows adjustment of the air-fuel ratio in the boiler which reduces oxygen in the boiler and provides more favorable conditions for reduction of nox emissions the second chemical reagent referred to as process b is an inorganic liquid solution which reacts with the mercury in coal resulting in changes to the chemical form of the mercury oxidizing more of it as a result more of the mercury is captured with the fly-ash in the particulate control equipment resulting in a higher degree of removal the facility’s equipment transports the chemical reagents to a coal conveyor belt where they are applied evenly to the coal feedstock the chemical reagents are combined with the coal at a rate proportional to the coal flow rate the application of each chemical reagent is controlled separately by computer equipment which determines the rate of application based on the flow rate of the coal on the conveyor belt the minimum proportion of each chemical reagent to be applied per ton of feedstock coal is set based on previously verified emissions test results the amount of each chemical reagent applied per ton of feedstock coal may be increased above but will not be decreased below the per-ton amounts used to produce the refined_coal used in the most recent emissions testing cems field testing on date corp c conducted full-scale emissions tests using continuous emission monitoring cems field testing at the power plant using percent a coal feedstock and refined_coal produced in the facility from the same coal feedstock since the date emissions tests taxpayer has conducted periodic emissions tests using cems field testing at the power plant the emissions tests were conducted in the following manner to establish a baseline for nox and mercury emissions one unit of the power plant was operated for a three-hour period at or above a percent of full load using a coal feedstock the same power plant unit was operated for a second three- hour period under the same operating conditions except for adjustments to primary or secondary air in accordance with good air pollution control practices using refined_coal produced in the facility using the process from the same coal feedstock and the chemical reagents applied at a predetermined proportion during both the baseline tests and the tests using refined_coal nox and mercury emissions were measured using cems equipment that conforms to applicable united_states epa standards the nox cems device was located upstream of the scrubber plr-128565-14 and electrostatic precipitator the mercury cems device is located in the stack downstream of hg and nox emission controls which were operated under the same conditions throughout the testing_period each cems field test indicated that burning refined_coal produced using the process in the boilers at the power plant results in a reduction of nox emissions in excess of b percent and a reduction of mercury emissions in excess of c percent excluding dilution caused by materials combined or added during the production process when compared to emissions resulting from burning coal feedstock to produce the same amount of useful thermal energy the emission reductions demonstrated in each cems field test have been verified by an independent in combustion and environmental engineering as required by notice_2010_54 2010_40_irb_403 notice including verification that any post-combustion hg controls were operated under the same conditions throughout the test period licensed professional engineer experienced additional emissions testing taxpayer will conduct additional emissions tests on or before the first to occur of i a change in the process used to produce refined_coal at the facility ii a change in the source or rank of the feedstock coal used to produce refined_coal or iii the expiration of six months since the most recent redetermination test if additional testing is conducted due to a change in the process taxpayer will conduct a cems field test or other test permitted by section dollar_figure of the notice taxpayer anticipates that where there has been no change in the process it will ordinarily conduct redetermination testing using laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than percent below the bottom nor by more than percent above the top of the range of the sulfur content and range of the mercury content of the feedstock coal and refined_coal used in the most recent section dollar_figure test period taxpayer plans to use the following protocol to collect samples for laboratory analysis during the cems field test taxpayer will collect coal samples from the moving conveyor belt during the period that refined_coal for the cems test is being fed to the coal bunkers in the power plant and will collect refined_coal samples from the moving conveyor belt during the same period a minimum of d samples will be collected taxpayer will submit the samples to an independent laboratory which will conduct a separate analysis of the sulfur and hg content of each sample using standard laboratory techniques this analysis will establish a range of sulfur content and hg content for the coal and refined_coal burned during the cems field test during each six-month redetermination period samples of both feedstock coal and refined_coal will be collected on a regular basis from a moving conveyor belt both plr-128565-14 before and after the facility using this protocol it is expected that during normal operation of the facility at least e samples of feedstock coal and at least e samples of refined_coal will be collected each day after a specified number of samples of feedstock coal and refined_coal have been collected those samples will be sent to an independent laboratory which will combine each set of samples into a single gross sample for preparation and analysis of sulfur and hg content the testing results for sulfur and hg content for the gross samples of feedstock coal and refined_coal respectively collected during the six-month redetermination period will then be averaged the average sulfur and mercury content of the coal and refined_coal will be acceptable if it does not vary by more than percent below the bottom nor by more than percent above the top of the range of sulfur and hg content of the samples taken during the cems test period ruling requested based on the foregoing taxpayer has requested that we rule that the redetermination requirement of section dollar_figure of the notice may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than percent below the bottom or by more than percent above the top of the range of the sulfur content and the range of mercury content of the feedstock coal and the refined_coal used in the most recent test conducted in accordance with section dollar_figure of the notice law and analysis sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45i provides that in the case of a producer of refined_coal the credit available under sec_45 for any taxable_year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 section dollar_figure of the notice provides that the term refined_coal means a fuel which - i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for the purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction sec_45i and section dollar_figure of the notice provide that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least forty percent of the plr-128565-14 emissions of either sulfur dioxide so2 or hg released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date and in the case of production at a facility placed_in_service before date a reduction of at least percent of the emissions of nox and at least percent of the emissions of either so2 or hg released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date sec_45 generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date section dollar_figure of the notice provides that the refined_coal credit is allowed for qualified refined_coal produced and sold to an unrelated_person by the taxpayer without regard to whether the taxpayer owns the refined_coal_production_facility in which the refined_coal is produced accordingly a taxpayer that leases or operates a facility owned by another person may claim the credit for refined_coal that the taxpayer produces in the facility section dollar_figure of the notice provides that a refined_coal_production_facility will not be considered to have been placed_in_service after date if more than percent of the total fair_market_value of the facility the cost of the new property plus the value of the used_property is attributable to property that was placed_in_service on or before date section dollar_figure of the notice generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613i a c or i if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining and are actually applied by a taxpayer in any part of the taxpayer’s process of producing refined_coal from coal sec_613i describes treatment processes that are not considered as mining unless they are provided for in sec_613i or any necessary or incidental to a process provided for in sec_613i any cleaning process such as a process that uses ash separation dewatering scrubbing through a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to remove free water provided plr-128565-14 such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load v a qualified_individual verifies the test results in a manner that satisfies the requirements of section b section of the notice provides that methods other than cems field testing may be used to determine the emissions reduction if a method other than cems field testing is used the service may require the taxpayer to provide additional proof that the emission reduction has been achieved the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it established that the method accurately measures the emission reduction that would be achieved in a boiler described in section a a i and a qualified_individual verifies the test results in a manner that satisfies the requirements of sections c i ii v and vi of the notice and b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii of the notice section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of feedstock coal that occurs after the date of such determination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur s or mercury hg content of the amount of refined_coal necessary to produce an amount plr-128565-14 of useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the s or hg content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process or b the s or hg content of both the feedstock coal and the refined_coal do not vary by more than percent from the s and hg content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of section dollar_figure of the notice section dollar_figure of the notice provides that the certification requirement of sec_3 i is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attached to its tax_return on which the credit is claimed a certification that contains the following a statement that the fuel will result in a qualified emissions reduction when used in the production of steam a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of feedstock coal used or in the process of producing refined_coal from the feedstock coal since the emissions reduction was determined or was most recently determined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete section of the notice provides in part that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the sulfur and mercury content of the feedstock coal and refined_coal used in the most recent redetermination that meets the requirements of the notice accordingly we conclude the redetermination requirement of section dollar_figure of the notice may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than percent below the bottom of nor more than ten percent above the top of the range of the sulfur and mercury content of the feedstock coal and refined_coal used in the most recent determination test that meets the requirements of section dollar_figure of the notice this ruling expresses no opinion regarding any issue not specifically addressed in this ruling letter including whether any person has sold refined_coal to an unrelated_person or when the facility was placed_in_service in particular we express or imply no opinion that taxpayer has sufficient risk or rewards of the plr-128565-14 production activity to qualify as the producer of the refined_coal the service may challenge an attempt to transfer the credit to a taxpayer who does not qualify as a producer including transfers structured as partnerships sales or leases that do not also transfer sufficient risks and rewards of the production activity in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries cc
